DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “priority” in claim 1 is a relative term which renders the claim indefinite. The term “priority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “priority” is open-ended; the claim needs to define “priority” in relation to some baseline factor.
Claims 2-8 depend from claim 1.
Claims 9-20 recite parallel issues.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Each of the independent claims recites selecting the work item from the work item collection based on a priority of the work item, and determining, from a pool of workers, a worker based on the attribute of the work item, an attribute of the worker, and an availability of the worker. 
The limitation of selecting the work item from the work item collection based on a priority of the work item, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “one or more processors” language, “selecting” in the context of this claim encompasses the user to perform this step mentally based on pure observation and evaluation of the work item and the work item collection.  Similarly, the limitation of determining, from a pool of workers, a worker based on the attribute of the work item, an attribute of the worker, and an availability of the worker, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “one or more processors” language, “determining” in the context of this claim encompasses the user thinking that a particular worker meets the claimed factors/variables.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.  
This judicial exception is not integrated into a practical application because, in particular, the claims only recite additional elements of assigning a work item to a work item collection based on an attribute of the work item and assigning the worker to perform the work item.  However, these steps are recited at a high-level of generality (i.e., as a general means of storing, gathering, and distributing work item and worker for use in the selecting and determining steps) such that they amount to mere data gathering/storage/collecting, which are forms of insignificant extra-solution activities and are well-understood, routine, conventional activities in the call center communications art.  The “one or more processors” that performs the steps is also recited at a high level of generality, and merely automates the steps.  Each of the additional limitations is no more than mere instructions to apply the exception using generic computer component (“one or more processors).  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (“one or more processors”).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claims are directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “one or more processors” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claims are not patent eligible.
All  of the dependent claims when analyzed and each taken as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only further describe the abstract idea and fail to establish that the claims are not directed to an abstract idea; for example, they only further limit and describe the steps and factors/variables discussed above.
Allowable Subject Matter
Claims 1-20, as best understood, would be allowable over the prior art of record upon the satisfaction of the Obviousness-type Double Patenting rejections and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (closest deemed to be Margulies et al.; US 2007/0038499 A1; as applied in the parent applications) fails to teach or suggest, alone or in combination, the claimed steps/operations of:     
“assigning, by one or more processors, a work item to a work item collection based on an attribute of the work item;
selecting the work item from the work item collection based on a priority of the
work item;
determining, from a pool of workers, a worker based on the attribute of the work
item, an attribute of the worker, and an availability of the worker; and
assigning the worker to perform the work item” as specifically recited and carried out by the context, interaction, and totality/entirety of the steps/operation recited claims 1, 9, and 17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,344,573 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only broader in scope than the claims of the parent patent.  For example, claim 1 of the pending application has similar scope as claim 1 of the parent patent except for the specific “API module”. Omission of an element and its
function in a combination is an obvious expedient if the remaining elements perform the
same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963). In re Van
Ornum and Stang, 214 USPQ 761. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,628,624 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only broader in scope than the claims of the parent patent.  For example, claim 1 of the pending application has similar scope as claim 1 of the parent patent except for “a first callback” or “an application protocol communication”. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963). In re Van Ornum and Stang, 214 USPQ 761. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,003,693 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only broader in scope than the claims of the parent patent.  For example, claim 1 of the pending application has similar scope as claim 1 of the parent patent except for the specific “API request”. Omission of an element and its
function in a combination is an obvious expedient if the remaining elements perform the
same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963). In re Van
Ornum and Stang, 214 USPQ 761. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,291,782 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only broader in scope than the claims of the parent patent.  For example, claim 1 of the pending application has similar scope as claim 1 of the parent patent except for the specific “first account”. Omission of an element and its
function in a combination is an obvious expedient if the remaining elements perform the
same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963). In re Van
Ornum and Stang, 214 USPQ 761. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,904,389 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only broader in scope than the claims of the parent patent.  For example, claim 1 of the pending application has similar scope as claim 1 of the parent patent except for the specific “communication format defined by an Application Programming Interface (API)”. Omission of an element and its
function in a combination is an obvious expedient if the remaining elements perform the
same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963). In re Van
Ornum and Stang, 214 USPQ 761. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,330,108 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are only broader in scope than the claims of the parent patent.  For example, claim 1 of the pending application has similar scope as claim 1 of the parent patent except for the specific “external server”. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963). In re Van
Ornum and Stang, 214 USPQ 761. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571)272-7485. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            December 2, 2022